DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 was filed after the mailing date of the Notice of Allowance on 11/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Pending Claims are 1,4,6-29. Claims 2-3,5 were canceled previously.

Response to Arguments
Claims 1,4,6-29 remain allowable.

Allowable Subject Matter
Claims 1,4,6-29 (renumbered Claims 1-26) are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 2013/0345718 A1, US 2002/0080994 A1)  for at least the reason that the cited art of record fails to teach or reasonably suggest a method for determining the validity of  a parallax image, the method in combination with limitations in Lines 1-36 of the claim, comprising:
“comparing the vector length ratio determined from the captured two-dimensional image of the parallax image against the vector length ratio captured from the digital model for the master parallax image for substantially the same perspective coordinates; calculating the difference between the vector length ratio for the captured two-dimensional image of the parallax image and the corresponding vector length ratio of the digital model for substantially the same perspective coordinates; and adjudicating the authenticity of the captured two- dimensional image of the parallax image based on whether the differences between the vector length ratio from the captured two-dimensional image of the parallax image and the vector length ratio values from the digital model for substantially the same perspective coordinates are within an acceptable predetermined margin.”

Claim 4 is allowed over the cited art of record for instance (US 2013/0345718 A1, US 2002/0080994 A1)  for at least the reason that the cited art of record fails to teach or reasonably suggest a method for determining the validity of  a parallax image, the method in combination with limitations in Lines 1-31 of the claim, comprising:
“accessing the digital model for the master parallax image; comparing the vector length ratio determined from the captured two-dimensional image of the parallax image against vector length ratio values captured in the digital model for the master parallax image; and calculating a difference between the vector length ratio for the captured two- dimensional image of the parallax image and the vector length ratios from the digital model for the master parallax image; and wherein the adjudicating is based on whether the difference between the vector length ratio from the captured two-dimensional image of the parallax image and the vector length ratio from the digital model for the master parallax image are within an acceptable predetermined margin.”
Claims 23-29 are dependent on Claim 4 and hence are allowable for at least the same reasons Claim 4 is allowable.
Claim 13 is allowed over the cited art of record for instance (US 20130345718 A, US 20020080994 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest digitally executable authentication system for determining the validly of a parallax image, the system in combination with limitations in Lines 1-20 of the claim, comprising:
comparing the vector length ratio determined from the captured two-dimensional image of the possible duplicate of the master parallax image against vector ratio values captured in the digital model; calculating the difference between the vector length ratios for the captured two-dimensional image of the possible duplicate of the master parallax image and the vector length ratios of the digital model; and adjudicating the authenticity of the captured two- dimensional image of the possible duplicate of the master parallax image based on whether the differences between the vector length ratio values from the captured two- dimensional image of the possible duplicate of the master parallax image and the vector length ratio values from the digital model are within an acceptable predetermined margin.”
Claims 14-19 are dependent on Claim 13 and hence are allowable for at least the same reasons Claim 13 is allowable.
Claim 20 is allowed over the cited art of record for instance (US 20130345718 A, US 20020080994 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a method for validating a hologram having parallax, the method comprising steps in combination with limitations in Lines 1-30 of the claim, comprising:
“accessing the digital model; 
calculating the difference between the vector length ratio from the second hologram against the corresponding vector length ratio determined from the first hologram digital model for the perspective coordinates from which the image of the second hologram was captured; adjudicating the authenticity of the second hologram based on whether the difference between the vector length ratio from the captured image of the second hologram and the corresponding vector length ratio values from the first hologram digital model are within an acceptable predetermined margin; communicating the authentication determination to an evaluator of the second hologram.  ”
Claims 21-22 are dependent on Claim 20 and hence are allowable for at least the same reasons Claim 20 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Touret et al (US 10346682 B2, of record) teach a method for determining the validity of an image of a document (col 2, lines 56-66) by comparing geometric characteristics detected in the image with predetermined geometric characteristics stored in memory, (col 3, lines 1-5). However, Touret does not teach determining validity of a parallax image comprising the limitations of Claim 1.
In addition, Touret’s priority date (06/29/2016) is after the effective filing date (02/17/2016) of the current invention.
b)	Becker et al (US 10083353 B2) teach (fig 4) a method for identifying a form document (col 1, lines 10-12, col 3, lines 56-58)  by comparing geometric characteristics such as a polygon detected in the image with predetermined geometric characteristics 
In addition, Becker’s priority date (10/28/2016) is after the effective filing date (02/17/2016) of the current invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/J.V.D/
Jyotsna V Dabbi								1/26/2022
Examiner, Art Unit 2872  


                                                                                                                                      JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872